[Cite as Vizzo v. Morris, 2012-Ohio-2141.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
JAMES A. VIZZO                                 :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Sheila G. Farmer, J.
                         Plaintiff-Appellee    :       Hon. Julie A. Edwards, J.
                                               :
-vs-                                           :
                                               :       Case No. 2011-CA-52
CHRISTINA M. MORRIS                            :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Civil appeal from the Fairfield County Court
                                                   of Common Pleas, Domestic Relations
                                                   Division, Case No. 09PA277


JUDGMENT:                                          Dismissed




DATE OF JUDGMENT ENTRY:                            May 11, 2012

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

RAINA D. CORNELL                                   ELIZABETH N. GABA
329 E. Main Street                                 1231 East Broad Street
Lancaster, OH 43130                                Columbus, OH 43205
[Cite as Vizzo v. Morris, 2012-Ohio-2141.]


Gwin, P.J.

        {¶1}     Defendant-appellant Christina M. Morris [“Morris”] appeals the September

 14, 2011 Judgment Entry of the Fairfield County Court of Common Pleas, Domestic

 Relations Division overruling her motion to vacate and to dismiss. Plaintiff-appellee is

 James A. Vizzo [“Vizzo”].

                                 I. FACTS AND PROCEDURAL HISTORY

        {¶2}     Morris and Vizzo were never married. They have one child, M.V., b. Sept

 3, 2006. The parties lived together until Morris filed a Domestic Violence Civil

 Protection Order [“CPO”] on February 25, 2009 in Fairfield County Court of Common

 Pleas, Case Number 09 DR 097. The petition went to final hearing and the Court

 issued a Judgment Entry on April 10, 2009 finding the petition to be well taken. In that

 order, the Court designated Morris the residential parent and granted standard

 companionship of M.K. to Vizzo.

        {¶3}     On April 23, 2009, Vizzo filed a Motion for Contempt averring that Morris

 was not making the child available for visitation in accordance with the Court’s prior

 order. The parties filed a stipulation on July 10, 2009, that was a waiver of service of

 "Complaints, Motions, and subpoenas during the pendency of this action."

        {¶4}     By Judgment Entry filed August 5, 2009, the trial court found Morris in

 contempt and provided a means of purging said contempt.

        {¶5}     On August 28, 2009, while the CPO was pending, Vizzo filed a Motion for

 Allocation of Parental Rights and Responsibilities in this case, i.e., Fairfield County

 Court of Common Pleas, Domestic Relations Division, Case Number Case No. 09 PA

 277. The motion included a copy of the Paternity Registry verification from the Child
Fairfield County, Case No. 2011-CA-52                                                  3


Support Enforcement Agency [“CSEA”]. A Uniform Child Custody Jurisdiction and

Enforcement Act [“UCCJEA] affidavit was filed in the CPO and the instant action with

the petition and the motion respectively.

      {¶6}    The parties filed a stipulation in this case on September 18, 2009, that

was a waiver of service of "Complaints, Motions, and subpoenas during the pendency

of this action."

      {¶7}    On September 30, 2009, Vizzo filed a motion for temporary allocation of

parenting time with the child. Morris filed an opposition to this motion on October 14,

2009. On October 20, 2009 the magistrate found,

              First, this is a paternity case. ORC Section 3109.043 specifically

      states that the Court, upon a motion and affidavit, may provide temporary

      orders as to custody and companionship. This can be done, even if

      paternity has not been established. In particular, the Court may do this

      "without oral hearing." Therefore, an oral hearing is not required before

      issuing a temporary companionship order.

              Second, there is already an order for companionship in the Civil

      Protection Order case, Case Number 09-DR-97. In fact, there has already

      been a contempt hearing on Defendant's non-compliance and a finding.

      The current request is simply to memorialize that order into the paternity

      case because the order in the CPO case is for a limited time.

              Wherefore, the Court hereby grants the Plaintiff companionship

      with the minor child, [M.K.], per the attached local rule. Pickups shall be at
Fairfield County, Case No. 2011-CA-52                                                 4


      the Lancaster Police Department. Mr. Vizzo shall pick a third-party to do

      the pick-up as the CPO prevents contact between the parties.

      {¶8}   On November 2, 2009 attorney Stoughton filed a Motion to Withdraw as

counsel for Morris. On November 3, 2009 attorney Lipp filed a Notice of Substitution as

counsel for Morris.

      {¶9}   On November 4, 2009, Vizzo filed a Motion for Contempt averring that

Morris was not providing visitation as ordered by the court. The trial court set the

motion for hearing on December 8, 2009. On November 9, 2009, the trial court granted

attorney Stoughton’s motion to withdraw as counsel for Morris.

      {¶10} On December 9, 2009, the magistrate ordered the Fairfield County

Department of Job and Family Services (“FCDJFS”) be joined as a party-plaintiff. The

Court further ordered the parties to submit to genetic testing.

      {¶11} On December 31, 2009, the parties filed an Agreed Judgment Entry

resolving the motion for contempt as to companionship and other orders. The entry

further made provisions for paternity testing.

      {¶12} On February 17, 2010, FCDJFS filed the genetic testing results.

      {¶13} On May 17, 2010, the magistrate ordered M.K. into counseling as an issue

of M.K. being abused had been raised.

      {¶14} By entry filed September 2, 2010, the court scheduled the case for trial on

January 10, 2011.

      {¶15} On January 7, 2011, Vizzo filed a motion to continue the trial date

because M.K.’s counselor had not yet prepared a final report. The trial court granted

the continuance by entry filed January 14, 2011 and continued the trial to June 6, 2011.
Fairfield County, Case No. 2011-CA-52                                                   5


      {¶16} On May 26, 2011, Morris filed a motion asking the Court to change M.K.’s

counselor pursuant to a letter from Gretchen Leonard, LISW, Family Support Program.

Morris further filed a motion to continue the trial date. The court overruled Morris’

request to continue the trial date.

      {¶17} On June 2, 2011, Vizzo filed a Proposed Shared Parenting Plan. On June

9, 2011, Morris filed a motion to continue the trial date due to medical issues

concerning counsel for Morris. The court granted this motion.

      {¶18} On June 10, 2011, Vizzo filed a Motion and Affidavit of Contempt and

Other Relief. Vizzo further filed a motion requesting that the Court order both parties to

comply with the proposed visitation and counseling plan that the court had ordered on

May 17, 2010.

      {¶19} On June 10, 2011 attorney Gaba filed a Notice of Appearance as counsel

for Morris.

      {¶20} On June 13, 2011, Morris filed a “Motion to Vacate All Orders and/or

Judgments Rendered in this Case Due to Lack of Subject Matter Jurisdiction and for

Dismissal of this Case.” Morris alleged that the motions filed by Vizzo in August and

September of 2009 are defective. She claimed that Vizzo failed to file a Complaint in

the trial Court and attempted to initiate an action through a motion, and that any action

taken by the Court was without subject matter jurisdiction. Vizzo filed his response on

June 29, 2011.

      {¶21} On July 11, 2011, the magistrate overruled Morris’ motion to dismiss. The

case was scheduled for a three-day trial beginning December 12, 2011.
Fairfield County, Case No. 2011-CA-52                                                   6


      {¶22} On July 25, 2011, Morris filed objections to the magistrate’s decision. On

July 27, 2011, Vizzo filed a “Complaint for Allocation of Parental Rights and

Responsibilities.” Vizzo filed the paternity test results and a UCCJEA affidavit with his

complaint. On August 1, 2011, the process server appointed by the court personally

served the complaint and all accompanying documents on Morris.

      {¶23} On September 6, 2011, Vizzo filed his response to Morris’ objections to

the magistrate’s decision.

      {¶24} By Judgment Entry filed September 7, 2011 the trial court granted Vizzo’s

motion from a Temporary Restraining Order prohibiting Morris from removing M.K. for

the jurisdiction of the court without prior Court approval.

      {¶25} On September 8, 2011, Morris filed a motion requesting the court set

aside the temporary restraining order. By Judgment Entry filed that day, the trial court

permitted Morris to take M.K. to Morris’ wedding that was taking place out-of-state.

      {¶26} On September 14, 2011, the trial court filed a Judgment Entry overruling

Morris’ objections to the magistrate's decision and affirming the denial of Morris’ motion

to vacate and dismiss.

      {¶27} On September 15, 2011, the case was set for a pre-trial conference on

November 14, 2011. On September 16, 2011, the Court set Vizzo’s motion for

contempt for hearing on November 14, 2011. Also set for that time was Vizzo’s motion

requesting that the Court order both parties to comply with the proposed visitation and

counseling plan that the court had ordered on May 17, 2010.
Fairfield County, Case No. 2011-CA-52                                                7


                              II. ASSIGNMENTS OF ERROR

      {¶28} On October 7, 2011, Morris filed her notice of appeal raising the following

assignments of error:

      {¶29} “I. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT

WHEN IT DID NOT DISMISS THE CASE AND VACATE ALL ORDERS IN THE CASE,

AND ERRED BY FINDING THAT THE "MOTION FOR ALLOCATION OF PARENTAL

RIGHTS AND RESPONSIBILITIES" FILED BY APPELLEE CONSTITUTED A "DE

FACTO" COMPLAINT. APPELLEE'S "MOTION" DID NOT ADHERE TO THE

MANDATES OF CIV. R. 3(A) AND WAS THUS FATALLY DEFECTIVE.

      {¶30} “II. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT

WHEN IT DID NOT DISMISS THE CASE AND VACATE ALL ORDERS IN THE CASE,

AND ERRED IN NOT FINDING THAT THE "MOTION FOR ALLOCATION OF

PARENTAL RIGHTS AND RESPONSIBILITIES" AND THE "MOTION FOR GENETIC

TESTING" FILED BY APPELLEE WERE FATALLY DEFECTIVE PURSUANT TO THE

MANDATES OF FAIRFIELD COUNTY DOMESTIC RELATIONS COURT LOCAL

RULES 30.1 AND 30.2.

      {¶31} “III. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT

WHEN IT DID NOT DISMISS THE CASE AND VACATE ALL ORDERS IN THE CASE,

AND ERRED IN NOT FINDING THAT THE MAGISTRATE WAS CORRECT IN HIS

ASSERTION THAT THE COMPLAINT WAS DEFECTIVE, BUT WAS WRONG IN HIS

ASSERTION THAT HE COULD MAINTAIN ORDERS FILED IN A FATALLY

DEFECTIVE CASE IN THE INTEREST OF THE CHILDREN.
Fairfield County, Case No. 2011-CA-52                                                     8


      {¶32} “IV. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT

WHEN IT DID NOT DISMISS THE CASE AND VACATE ALL ORDERS IN THE CASE,

AND ERRED IN ITS RELIANCE ON PEARL V. PORRATA TO FIND THAT THERE

WAS A "DE FACTO COMPLAINT.

      {¶33} “V. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT

WHEN IT DID NOT DISMISS THE EASE AND VACATE ALL ORDERS IN THE CASE,

AS THE COURT DID NOT HAVE THE POWER OR AUTHORITY TO RENDER THE

PARTICULAR JUDGMENTS.”

                                        III. ANALYSIS

                              A. Jurisdiction of Court of Appeals

      {¶34} In each of her assignments of error, Morris alleges that the motions filed

by Vizzo in August and September of 2009 are defective. She claimed that Vizzo failed

to file a Complaint in the trial Court and attempted to initiate an action through a

motion, and that any action taken by the Court was without subject matter jurisdiction.

      {¶35} Before reaching the merits of the appeal, we must address the threshold

issue of whether the judgment appealed is a final, appealable order.

      {¶36} Ohio Constitution, Article IV, Section 3(B)(2) limits an appellate court's

jurisdiction to the review of final judgments. Even if the issue is not raised by either

party, an appellate court must address, sua sponte, whether there is a final appealable

order ripe for review. State ex rel. White v. Cuyahoga Metro. Hous. Aut., 79 Ohio St.3d

543, 544, 1997-Ohio-366, 684 N.E.2d 72. This court has no choice but to sua sponte

dismiss an appeal that is not taken from a final, appealable order. Whitaker-Merrell v.

Geupel Constr. Co., 29 Ohio St.2d 184, 280 N.E.2d 922(1972).
Fairfield County, Case No. 2011-CA-52                                               9


      {¶37} For a judgment to be final and appealable, it must satisfy R.C. 2505.02

and, if applicable, Civ.R. 54(B). General Acc. Ins. Co. v. Insurance of North America,

44 Ohio St.3d 17, 20, 540 N.E.2d 266(1989); Hitchings v. Weese (1997), 77 Ohio St.3d

390, 674 N.E.2d 688 (Resnick, J., concurring); Harris v. Conrad, 12th Dist. No. CA–

2001–12 108, 2002-Ohio-3885.

      {¶38} R.C. 2505.02, which defines a final, appealable order, provides:

      (A) As used in this section:

      (1) “Substantial right” means a right that the United States Constitution,

      the Ohio Constitution, a statute, the common law, or a rule of procedure

      entitles a person to enforce or protect.

      (2) “Special proceeding” means an action or proceeding that is specially

      created by statute and that prior to 1853 was not denoted as an action at

      law or a suit in equity.

      (3) “Provisional remedy” means a proceeding ancillary to an action,

      including, but not limited to, a proceeding for a preliminary injunction,

      attachment, discovery of privileged matter, suppression of evidence, a

      prima-facie showing pursuant to section 2307.85 or 2307.86 of the

      Revised Code, a prima-facie showing pursuant to section 2307.92 of the

      Revised Code, or a finding made pursuant to division (A)(3) of section

      2307.93 of the Revised Code.

      (B) An order is a final order that may be reviewed, affirmed, modified, or

      reversed, with or without retrial, when it is one of the following:
Fairfield County, Case No. 2011-CA-52                                                 10


      (1) An order that affects a substantial right in an action that in effect

      determines the action and prevents a judgment;

      (2) An order that affects a substantial right made in a special proceeding

      or upon a summary application in an action after judgment;

      (3) An order that vacates or sets aside a judgment or grants a new trial;

      (4) An order that grants or denies a provisional remedy and to which both

      of the following apply:

      (a) The order in effect determines the action with respect to the provisional

      remedy and prevents a judgment in the action in favor of the appealing

      party with respect to the provisional remedy.

      (b) The appealing party would not be afforded a meaningful or effective

      remedy by an appeal following final judgment as to all proceedings,

      issues, claims, and parties in the action.

      {¶39} * * *”

      {¶40} Thus, under R.C. 2505.02(B), an order is a final, appealable order if it

satisfies each part of a three-part test: (1) the order must either grant or deny relief

sought in a certain type of proceeding, which the General Assembly calls a “provisional

remedy,” (2) the order must both determine the action with respect to the provisional

remedy and prevent a judgment in favor of the appealing party with respect to the

provisional remedy, and (3) the reviewing court must decide that the party appealing the

order would not be afforded a meaningful or effective remedy by an appeal following

final judgment. Sinnott v. Aqua-Chem, Inc., 116 Ohio St.3d 158, 2007-Ohio-5584, 876
Fairfield County, Case No. 2011-CA-52                                                    11

N.E.2d 1217, ¶ 16; State v. Muncie, 91 Ohio St.3d 440, 446, 2001-Ohio-93, 746 N.E.2d

1092.

             1. Overruling Motion to Dismiss for Lack of Subject Matter Jurisdiction

        {¶41} An order affects a substantial right when, if not immediately appealable, it

would foreclose appropriate relief in the future. Bell v. Mt. Sinai Med. Ctr., 67 Ohio St.3d

60, 63, 616 N.E.2d 181(1993). The order affirming the magistrate’s denial of Morris’

motion to dismiss for lack of subject matter jurisdiction entered in this case does not

determine the action and prevent a judgment, nor is it an order that affects a substantial

right made in a special proceeding. In the case at bar, the underlying action is one to

determine parentage, with ancillary issues of child visitation and support. While

proceedings in the juvenile division, including parentage actions, are special statutory

proceedings, no substantive right has been affected because there has been no hearing

upon the merits of the case, nor has there been an order declaring the status of parties

concerning M.K. Therefore, in the case at bar, Morris' rights have not been affected by

the trial court's order assuming jurisdiction. State ex rel. Fowler v. Smith (1994), 68 Ohio

St.3d 357, 360, 1994-Ohio-302; Genhart v. David, 7th Dist. No. 10 MA 144, 2011-Ohio-

6732.

        {¶42} A party claiming that a trial court lacked jurisdiction can raise that same

argument in an appeal from an adverse final judgment. Accordingly, the absence of an

immediate appeal does not foreclose appropriate relief. The Fourth District Court of

Appeals has held that denial of a mother's motion to dismiss a father's motion for

change of custody for want of subject matter jurisdiction is not a final, appealable order.

Holm v. Smilowitz, 83 Ohio App.3d 757, 615 N.E.2d 1047 (1992). Accord Haskins v.
Fairfield County, Case No. 2011-CA-52                                                 12

Haskins, 104 Ohio App.3d 58, 61, 660 N.E.2d 1260 (1995). Morris may still prevail on

the merits of her visitation, support and custody issues; if not, Morris may insert the

overruling of her motion to dismiss for lack of jurisdiction by an appeal of the final

judgment entered in the case. All parties to the matter will have a meaningful and

effective remedy as to all issues in the case by an appeal following final judgment. See,

Davis v. Boone, 8th Dist. No. 96812, 2011-Ohio-6447, ¶17; State ex rel. Wilkerson v.

Truss (1999), 133 Ohio App.3d 633, 636, 729 N.E.2d 459(1999).

      {¶43} The trial court’s order affirming the magistrate’s decision denying Morris’

motion to vacate and dismiss does not determine the action (R.C. 2505.02(B)(1)), affect

a substantial right (R.C. 2505.02(B)(2)), or vacate or set aside a judgment to qualify as

a final, appealable order (R.C. 2505.02(B)(3)).

      {¶44} Hence, this court is without jurisdiction, and the appeal must be dismissed.
Fairfield County, Case No. 2011-CA-52                                                 13


                                      III. CONCLUSION

      {¶45} Having reviewed the arguments and the record in this case, we dismiss

the appeal for lack of subject matter jurisdiction because the order appealed from is not

a final appealable order.


By Gwin, P.J.,

Farmer, J., and

Edwards, J., concur



                                            _________________________________
                                            HON. W. SCOTT GWIN


                                            _________________________________
                                            HON. SHEILA G. FARMER


                                            _________________________________
                                            HON. JULIE A. EDWARDS
WSG:clw 0424
[Cite as Vizzo v. Morris, 2012-Ohio-2141.]


              IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


JAMES A. VIZZO                                   :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
CHRISTINA M. MORRIS                              :
                                                 :
                                                 :
                        Defendant-Appellant      :       CASE NO. 2011-CA-52




        For the reasons stated in our accompanying Memorandum-Opinion, we dismiss

the appeal for lack of subject matter jurisdiction because the order appealed from is not

a final appealable order. Costs to appellant.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN


                                                     _________________________________
                                                     HON. SHEILA G. FARMER


                                                     _________________________________
                                                     HON. JULIE A. EDWARDS